 2:18-cr-01017-DCN          Date Filed 01/15/19       Entry Number 158      Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

UNITED STATES OF AMERICA, )                   CRIMINAL NO.: 2:18-cr-1017
                          )
          v.              )
                          )
WENDELL WILKINS,          )                  MOTION REQUESTING RELEASE OF
                          )                  THE TRANSCRIPT OF GRAND JURY
          Defendant.      )                  PROCEEDINGS


        COMES NOW, the Defendant, Wendell Wilkins, by and through his undersigned

Counsel, and requests an Order of this Court, pursuant to Rules 6(e) and 16(a)(3), Federal

Rules of Criminal Procedure, to permit inspection and copying of the recorded testimony

of all those individuals who appeared before the Grand Jury which returned this

Indictment.   By this Motion, Mr. Wilkins seeks to inspect and copy the recorded

testimony of those witnesses whom the Government plan to call as witnesses at trial, and

any other individuals whose testimony pertains in any way to Mr. Wilkins.

        In support this Motion, Mr. Wilkins would show that:

   1.      Upon information and belief, the Grand Jury has ended deliberations, and all

           testimony it desired has been recorded and an indictment returned;

   2.      Any previously existing reason for secrecy no longer exists as there is no

           danger of undue influence or pressure being exerted on either the Grand Jurors

           or witnesses appearing before the Jury, nor is there any danger of an escape by

           persons whose indictments might be contemplated; and

   3.      The suppression of said testimony is not necessary for the protection of the

           Grand Jurors, nor would the same subject them to criticism, ridicule or

           embarrassment.



                                        Page 1 of 2
 2:18-cr-01017-DCN          Date Filed 01/15/19        Entry Number 158      Page 2 of 2




   The testimony of witnesses, therefore, may become Brady material, and evidence of

innocence to which Mr. Wilkins is entitled to at this time. Moreover, said testimony has

been released and made available to prosecuting officials for their use in their preparation

for trial of this case. Fair play and the right to a fair trial require that the testimony be

available to Mr. Wilkins as he prepares his defense. Finally, the Grand Jury testimony is

not privileged or confidential and must be release so Mr. Wilkins can prepare to face his

accusers.   Because the Government has used Grand Jury testimony to return and

indictment and because it will continue to use this testimony tin the prosecution of this

case, it is material to the defense and must be produced.

       WHEREFORE, Mr. Wilkins respectfully requests that this Court grant this

Motion and Order the Government to make full disclosure of the Grand Jury proceedings.

                                              Respectfully submitted,

                                              s/ William H. Nixon, Jr.
                                              William H. Nixon, Jr., Esquire
                                              Attorney for Defendant, Wendell Wilkins
                                              One Cool Blow Street, Suite 201
                                              Charleston, SC 29403
                                              Ph (843) 414-5450
                                              Fax (843) 853-7816

January 15, 2019
Charleston, South Carolina




                                         Page 2 of 2
